Title: From Thomas Jefferson to William H. Fitzwhylsonn, 16 March 1825
From: Jefferson, Thomas
To: Fitzwhylsonn, William H.


                        Sir
                        
                            Monto
                            Mar. 16. 25.
                    I have for some years been furnished with the Edinbg reviews to which I am a subscriber, by the agent in Fredsbg. but with that plan I have no connection, and they let me fall into arrears which I do not like. understdg that you are the agent in Richmd I should prefer recieving them thro you, because you will need only once a year or twice if you please to present my acct to Colo B. Peyton my correspdt there who will always pay it on sight of this lre. the last  I have recd is No 79. yet I believe that 80. has been  reprinted here, and 81. printd in Edinbg. I am a subscriber to the N.A. Review also, but I do not know whether you are agent for that Accept the assurance of my respect & esteem,
                        Th: J.
                    